Title: To George Washington from Battaile Muse, 4 June 1786
From: Muse, Battaile
To: Washington, George

 

Honorable Sir.
Berkeley C[ount]y—June 4th 1786

Your Favour dated the 6th may Came To hand this morning with Colo. Fairfaxes enclosed.
I did Every thing in my Power to get my wheat down as Quick as Possable and I am sorry that you Loose by the Contract I beleave Every Farmer and Planter In this Country will be disapointed in their Expectations As Produce Sells so Very Lo we in this Country Where Waggonage is so High see the Effects of Such Lo prices as is now going[.] I have now in hand 1000 bushels wheat & 250 barrels Flour. I shall be oblige To you To dispose of the Flour made from the 50 bushels wheat in your mill when you Sell yours and place the amount of the Sale to my acct the brand ⟨Lee⟩ if you do Not Chuos To make use of it—I shall be Very thankfull if your miller would sell it for me this wheat is the Property of Doctr Seldens I shall be much oblige to you To say what you think I can give for it at your mill as some acct must be returnd of it and I mean To allow the Docr a Just price for it so as for me not To be Too great a Looser—my accts with Him will be Closed for the Last years Transactions the first of July next therefore I shall be thankfull to give me your oppinion what the price should be.
I have not Collected as much money as to sattisfy my acct. as soon as the Weather and roads gets better I expect To receive again Something and what Ever I receive I shall Draw for in your Favour in Alexandria If I can get my Tobacco down I expect To be at Mount Vernon the Last of July Should any thing prevent me going down you shall hear From me by the Last of July & If necessary before. in order To spurr up the Fauquier Tenants I have Obtained Judgments on sundrie Replevey Bonds Last Fauquier Court and have Told them I shall order Executions out in July but as they are Poor and money Scarce I Shall not order Executions unless I Find ⟨they⟩ are about To remove out the County untill ⟨mutilated⟩ Spring only against Rector & Keyes if they do not Pay up well I shall order Executions in July or august next agt those Two for good reasons. it may not be a miss To observe that Some of the Replevey Bonds were Taken for more than is Justly due I have Promised the People

that I will settle with them Justly. I am Sir with great regard your Most Obedient Humble Servant

Battaile Muse

